Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wayne County [Dennis M. Kehoe, A.J.], entered March 3, 2008) to enforce a determination of the Commissioner of the New York State Division of Human Rights.
It is hereby ordered that the petition is unanimously granted without costs, and respondent is directed to pay complainant the sum of $15,000 for mental anguish and humiliation, together with interest at the rate of 9% per annum, commencing March 31, 2006. Present—Martoche, J.E, Smith, Centra, Fahey and Fine, JJ.